Name: Commission Regulation (EC) No 1175/94 of 24 May 1994 amending Regulation (EC) No 1119/94 introducing a countervailing charge on tomatoes originating in Morocco
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 130/30 Official Journal of the European Communities 25. 5. 94 COMMISSION REGULATION (EC) No 1175/94 of 24 May 1994 amending Regulation (EC) No 1119/94 introducing a countervailing charge on tomatoes originating in Morocco THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EC) No 3669/93 (2), and in particular the second subparagraph of Article 27 (2) thereof, Whereas Commission Regulation (EC) No 11 19/94 (3), introduced a countervailing charge on tomatoes origina ­ ting in Morocco ; Whereas Article 26 ( 1 ) of Regulation (EEC) No 1035/72 laid down the conditions under which a charge intro ­ duced in application of Article 25 of that Regulation is amended ; whereas, if those conditions are taken into consideration, the countervailing charge on the import of tomatoes originating in Morocco must be altered, HAS ADOPTED THIS REGULATION : Article 1 In Article 1 of Regulation (EC) No 1119/94, 'ECU 9,87' is hereby replaced by 'ECU 83,11 '. Article 2 This Regulation shall enter into force on 25 May 1994. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 24 May 1994. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 118, 20 . 5 . 1972, p . 1 . O OJ No L 338, 31 . 12. 1993 , p . 26 . (3) OJ No L 122, 17 . 5 . 1994, p . 18 .